DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.
 
Response to Amendment
          This office action is responsive to an amendment filed 10/22/2022. As directed by the amendment, claims 1-2 and 16 were amended, claims 4-5 and 9 were cancelled, and claim 16 was added. Thus, claims 1-3, 6-8, and 10-16 are presently pending in this application.   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-8, and 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation “wherein a distal-most surface of the rounded tip forms a hemisphere having a pole at the central axis of the finger member” (claim 1, lines 13-14) is not supported by the original disclosure, and is therefore, new matter. The original disclosure fails to disclose that the rounded tip forms a hemisphere, a hemisphere is half of a sphere, and a sphere is known in the art as every point on the surface of a sphere has the same distant to the center, the specification and drawings fail to disclose a hemisphere. 
The limitation “wherein the central axis of the body portion and the rounded tip of the respective finger members does not curve toward the central longitudinal axis of the respective at least one base member” (claim 1, lines 17-19) is not supported by the original disclosure and is therefore, new matter. The original specification and drawing fail to disclose the limitation, furthermore, as shown by the annotated fig. 4 below, the finger or central axis of the finger member would curve toward an infinitely far away top point of the longitudinal axis, relatively. Therefore, because the specification and drawing fail to clearly disclose the limitation, the limitation is considered as new matter.

    PNG
    media_image1.png
    632
    539
    media_image1.png
    Greyscale

The limitation “wherein the distal-most surface of the rounded tip does not include any structural feature that enables another structural element to be retained thereby” (claim 16, lines 1-3) is not supported by the original disclosure, and is therefore, new matter. The original specification and drawing fail to disclose what is the structural feature and structural element, furthermore, the drawing shows the rounded top comprising a physical structure, therefore, it is not possible to not include “any structural feature that enables another structural element to be retained thereby”. For example, the rounded tip can retain a towel or a piece of adhesive coated tape. Therefore, since the applicant invention do have a structural feature that would enable another structural element to be retained, there is a lack of disclosure on the rounded tip not having any structural feature that enables another structural element to be retained thereby. 
Any remaining claims are rejected for their dependency on a rejected base claim. 
          
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 16, the limitation “any structural feature” (line 2) is unclear as to how to define the limitation “any structural feature”, what features would be considered as “any structural feature”, for example, the drawing disclose a tip that can clearly allow a towel to be retained, and since the original disclosure fail to provide adequate written description, it is unclear as to how to define the metes and bounds of the term “any structural feature”. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6-8, and 12-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhansen (CN102247277) in view of Evans (2010/0274162).

    PNG
    media_image2.png
    811
    794
    media_image2.png
    Greyscale


Regarding claim 1, Zhansen discloses a fascia tissue fitness device (device shown in fig. 2, see paragraphs 0002 and 0004 of the English Translation, Zhansen discloses that the device is a calf spasm massager, since calf has tissue and fascia, the device is a fascia tissue fitness device, furthermore, the device comprises all of the structures as claimed, therefore, the device is capable of being a fascia tissue fitness device), comprising: a support member (11, fig. 2, paragraph 0028) with a longitudinal dimension extending along a central longitudinal axis and a transverse dimension, the longitudinal dimensions being greater than the transverse dimension (see the annotated-Zhansen fig. 2 above); at least one base member (22 and 41, fig. 2, paragraph 0028) connected to and extending from the support member (see fig. 2) in the direction of the transverse dimension, such that a central, longitudinal axis of the at least one base member is non-co-linear with the central longitudinal axis of the support member (see the annotated-Zhansen fig. 1-2 above, the base member is extending from the support member in a direction of the transverse dimension and as shown, the longitudinal axis of the base member is non-co-linear with the central longitudinal axis of the support member), a first finger member and a second finger member supported by the support member and being separated from the support member by the at least one base member (see the annotated-Zhansen figs. 1-2 above, as shown, the first finger member and the second finger member are being supported by the support member 11 and being separated from the support member 11 by the base member (22)), the first finger member and the second finger member each having a body portion and a rounded tip (see the annotated-Zhansen figs. 1-2 above, as shown, the first finger member and second finger member each having a body portion and a tip) and the central axis extending through the body portion and the rounded tip of the respective finger member does not curve toward the central longitudinal axis of the respective at least one base member (see the annotated-Zhansen fig. 2 above, the finger members does not curve toward the central longitudinal axis of the respective base as the finger members extending from the side surface of the at least one base member to the tip, in the same manner as the applicant), the central axis of the body portion and the rounded tip, the body portion and the rounded tip forming a single, monolithic piece (the tip is being defined as the end of 3 that interface with roller ball 42, see figs. 1-2 and paragraph 0028, see the annotated-Zhansen fig. 2 above), Zhansen discloses that the tips of the first finger member and the second finger member are rounded (see the annotated-Zhansen Alternative fig. 2 above, alternatively, the tip would be the end of 3, and as shown, the end of 3 is rounded), but fails to disclose that the distal-most surface of the rounded tip forms a hemisphere having a pole at the central axis of the finger member and wherein an outermost wall of the rounded tip is continuous with an outermost wall of the finger member.
However, Evans teaches a rounded tip for a removable connection comprising a distal-most surface forms a hemisphere having a pole at a central axis of the rounded tip (see tip of 50, paragraph 0039, Evans discloses that the head capsule 30 is detachable from the massager head 48 at node 50 and is both replaceable and interchangeable). 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the tip of Zhansen to have the distal-most surface forms a hemisphere having a pole at a central axis as taught by Evans for the purpose of providing a well-known connection type that would allow the massage ball (42) of Zhansen to be easily and quickly removable in order to provide convenience to the user and allows easy replacement and repair of parts. 
The modified Zhansen discloses a rounded that are removable, which would be able to contact a user’s skin during treatment, since it has the same structure as the applicant, furthermore, after the modification with Evans, an outermost wall of the rounded tip is continuous with an outermost wall of the finger member, since the outermost wall of the rounded tip and the outermost wall of the finger member are part of a single monolithic piece, it is noted that the claim has not claim or the specification has not define how the term continuous should be interpreted..
Regarding claim 2, the modified Zhansen discloses that the at least one base member extends radially from the support member (see the annotated-Zhansen figs. 1-2 above), the at least one base member having an end surface and a side surface extending between the end surface and the support member (see the annotated-Zhansen figs. 1-2 above); and wherein the first finger member and the second finger member extend from the side surface of the at least one base member such that the respective base portions do not directly extend from the end surface of the at least one base member (see the annotated-Zhansen figs. 1-2 above, see paragraphs 0024-0030 of Zhansen).
Regarding claim 3, the modified Zhansen discloses that the first finger member and the second finger member form a first set of finger members, and wherein the device further comprises a second set of at least two finger members, the second set of at least two finger members supported by the support member longitudinally relative to the first set of at least two finger members; and wherein tips of the second set of finger members are co-planar with the tips of the first set of finger members (see the annotated-Zhansen figs. 1-2 above, Zhansen disclose 3 sets of 22/3/42/41, therefore, the first set of finger members is shown in the annotated-Zhansen fig. 1 above and is the far right one in fig. 2, while the second set is the two finger members in the middle set of 22/3/42/41, they are disclosed to have the same structure, therefore the plane forms by the tips of the first set would be co-planar with the tips of the second set in the same manner as the applicant’s invention, and the second sets would be supported longitudinally relative to the first set, see paragraph 0028 of Zhansen).
Regarding claim 6, the modified Zhansen discloses that the body portions of the first finger member and the second finger member are cylindrical (see the annotated-Zhansen figs. 1-2 above, as shown, the body portions of the first finger member and the second finger member are cylindrical). 
Regarding claim 7, the modified Zhansen discloses that the body portions and tips of the first finger member and the second finger member form a shaft having an arc that extends along the single, monolithic piece formed by the base portion and the tip (alternative interpretation of the tip, the tip is being redefined to the end of 3 that interface with roller ball 42, see figs. 1-2 and paragraph 0028 of Zhansen, see the annotated-Zhansen Alternative fig. 2 above, therefore, 3 would be a single monolithic finger members with body portion and tip having an arc).  
Regarding claim 8, the modified Zhansen discloses that the arc includes a concave contour that extends from the base portion to the tip, and a convex contour that is opposite of the concave contour and includes a curvature greater than a curvature of the concave contour, the convex contour extending from the base portion to the tip (alternative interpretation of the tip of the finger member, see the annotated-Zhansen Alternative fig. 2 above, with reference to the convex and concave contour in the annotated-Zhansen figs. 1-2 above, as shown, the curvature of the convex contour is greater than the curvature of the concave contour in the same manner as the applicant’s invention, since the convex contour is larger than the concave contour).
Regarding 12, the modified Zhansen discloses that the support member (11 of Zhansen) is a singular, linear, and uniformly tubular bar (see figs. 1-2 of Zhansen). 
Regarding claim 13, the modified Zhansen discloses that the at least one base member is two in number (see figs. 1-2, there are three base members (22 and 41) of Zhansen). 
Regarding claim 14, the modified Zhansen discloses that each of the first and second finger members has a most lateral point on its respective tip and wherein the distance between the most lateral point on the first finger member and the most lateral point on the second finger member is greater than the transverse dimension of the support member (see the annotated-Zhansen figs. 1-2 above, there would be a distant from a most lateral point on the tip 42 of the first finger member and second finger member, this distant would be greater than the transverse dimension of 11).
Regarding claim 15, the modified Zhansen discloses that the at least one base member each has a circular cross-sectional profile (see figs. 1-2 of Zhansen, as shown, 22 of the base member comprises a cylindrical shape, which would give a circular cross-sectional profile). 
Regarding claim 16, the modified Zhansen discloses that the distal-most surface of the rounded tip does not include any structural feature that enables another structural element to be retained thereby (After the modification with Evans, the tip of Zhansen would have the node 50 which comprises a hemisphere, and does not include any structural feature that enables another structural feature element, that structural feature is threads).
Claims 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhansen (CN102247277) in view of Evans (2010/0274162) as applied to claim 1 above, respectively, in view of Sjobakk (2006/0135323). 
Regarding claim 10, the modified Zhansen discloses a support member (11) having a handle region (region on 11), but fails to disclose a grip region with a coating disposed thereon.
However, Sjobakk teaches a handle (1, fig. 1) comprising a grip region with a rubber coating disposed thereon (8, paragraph 0024, Sjobakk discloses that the handle comprising grip region with a rubber coating).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the support member of the modified Zhansen to have the rubber coating as taught by Sjobakk for the purpose of providing a rough and non-slip surface resulting in a better grip around the support member (see paragraph 0024 of Sjobakk). 
Regarding claim 11, the modified Zhansen discloses that the coating is rubber (see paragraph 0024 of Sjobakk). 
Claims 1-3, 6-8, and 12-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhansen (CN102247277) in view of Luettgen (6,758,826) and Totsu (2010/0040432).
Regarding claim 1, Zhansen discloses a fascia tissue fitness device (device shown in fig. 2, see paragraphs 0002 and 0004 of the English Translation, Zhansen discloses that the device is a calf spasm massager, since calf has tissue and fascia, the device is a fascia tissue fitness device, furthermore, the device comprises all of the structures as claimed, therefore, the device is capable of being a fascia tissue fitness device), comprising: a support member (11, fig. 2, paragraph 0028) with a longitudinal dimension extending along a central longitudinal axis and a transverse dimension, the longitudinal dimensions being greater than the transverse dimension (see the annotated-Zhansen fig. 2 above); at least one base member (22 and 41, fig. 2, paragraph 0028) connected to and extending from the support member (see fig. 2) in the direction of the transverse dimension, such that a central, longitudinal axis of the at least one base member is non-co-linear with the central longitudinal axis of the support member (see the annotated-Zhansen fig. 1-2 above, the base member is extending from the support member in a direction of the transverse dimension and as shown, the longitudinal axis of the base member is non-co-linear with the central longitudinal axis of the support member), a first finger member and a second finger member supported by the support member and being separated from the support member by the at least one base member (see the annotated-Zhansen figs. 1-2 above, as shown, the first finger member and the second finger member are being supported by the support member 11 and being separated from the support member 11 by the base member (22)), the first finger member and the second finger member each having a body portion and a rounded tip (see the annotated-Zhansen figs. 1-2 above, as shown, the first finger member and second finger member each having a body portion and a tip) and the central axis extending through the body portion and the rounded tip of the respective finger member does not curve toward the central longitudinal axis of the respective at least one base member (see the annotated-Zhansen fig. 2 above, the finger members does not curve toward the central longitudinal axis of the respective base as the finger members extending from the side surface of the at least one base member to the tip, in the same manner as the applicant), the central axis of the body portion and the rounded tip, the body portion and the rounded tip forming a single, monolithic piece (the tip is being defined as the end of 3 that interface with roller ball 42, see figs. 1-2 and paragraph 0028, see the annotated-Zhansen fig. 2 above), Zhansen discloses that the tips of the first finger member and the second finger member are rounded (see the annotated-Zhansen Alternative fig. 2 above, alternatively, the tip would be the end of 3, and as shown, the end of 3 is rounded), but fails to disclose that the distal-most surface of the rounded tip forms a hemisphere having a pole at the central axis of the finger member and wherein an outermost wall of the rounded tip is continuous with an outermost wall of the finger member.
Luettgen teaches member (135 and 140, fig. 8a) comprising a rounded tip (140, figs. 8A and 8C, Col 4, lines 43-48, see the annotated-Luettgen fig. 8A above) and a rotatable roller (145 having roller 1094 or 1095, Col 11, lines 6-18), wherein the tip contacts skin of a user during use to treat fascia tissue (see fig. 8A and Col 4, lines 43-48, Luettgen discloses that the tip 145 is removable, therefore, during use without the tip 145, the tip of 140 would be able to contact the user’s skin during use to treat fascia tissue). 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the tip and the rotatable roller Zhansen to have the tip as taught by Luettgen for the purpose of providing different massage head treatment, thereby enhancing the massage effects, and to allow easy replacement and repair of parts. 
After the modification, the user can remove the rotatable rollers (42 of Zhansen) and use the tip of shaft 3 to contact the skin of the user during use to treat fascia tissue, since the tip is a solid structure that can be used to press against a user’s fascia, and the tip would be rounded. The modified Zhansen fails to disclose that the distal-most surface of the rounded tip forms a hemisphere having a pole at the central axis of the finger member and wherein an outermost wall of the rounded tip is continuous with an outermost wall of the finger member.
However, Totsu teaches a rounded tip for a removable connection comprising a distal-most surface forms a hemisphere having a pole at a central axis of the rounded tip (see tip of 21 in fig. 1, paragraphs 0036-0038). 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the tip of the modified Zhansen to have the distal-most surface forms a hemisphere having a pole at a central axis as taught by Totsu for the purpose of providing a tip that would allow easy installation by aligning the tip to the receiving opening (see paragraph 0037 of Totsu). 
After the modification with Totsu, an outermost wall of the rounded tip is continuous with an outermost wall of the finger member, since the outermost wall of the rounded tip and the outermost wall of the finger member are part of a single monolithic piece, it is noted that the claim has not claim or the specification has not defined how the term continuous should be interpreted.
Regarding claim 2, the modified Zhansen discloses that the at least one base member extends radially from the support member (see the annotated-Zhansen figs. 1-2 above), the at least one base member having an end surface and a side surface extending between the end surface and the support member (see the annotated-Zhansen figs. 1-2 above); and wherein the first finger member and the second finger member extend from the side surface of the at least one base member such that the respective base portions do not directly extend from the end surface of the at least one base member (see the annotated-Zhansen figs. 1-2 above, see paragraphs 0024-0030 of Zhansen).
Regarding claim 3, the modified Zhansen discloses that the first finger member and the second finger member form a first set of finger members, and wherein the device further comprises a second set of at least two finger members, the second set of at least two finger members supported by the support member longitudinally relative to the first set of at least two finger members; and wherein tips of the second set of finger members are co-planar with the tips of the first set of finger members (see the annotated-Zhansen figs. 1-2 above, Zhansen disclose 3 sets of 22/3/42/41, therefore, the first set of finger members is shown in the annotated-Zhansen fig. 1 above and is the far right one in fig. 2, while the second set is the two finger members in the middle set of 22/3/42/41, they are disclosed to have the same structure, therefore the plane forms by the tips of the first set would be co-planar with the tips of the second set in the same manner as the applicant’s invention, and the second sets would be supported longitudinally relative to the first set, see paragraph 0028 of Zhansen).
Regarding claim 6, the modified Zhansen discloses that the body portions of the first finger member and the second finger member are cylindrical (see the annotated-Zhansen figs. 1-2 above, as shown, the body portions of the first finger member and the second finger member are cylindrical). 
Regarding claim 7, the modified Zhansen discloses that the body portions and tips of the first finger member and the second finger member form a shaft having an arc that extends along the single, monolithic piece formed by the base portion and the tip (alternative interpretation of the tip, the tip is being redefined to the end of 3 that interface with roller ball 42, see figs. 1-2 and paragraph 0028 of Zhansen, see the annotated-Zhansen Alternative fig. 2 above, therefore, 3 would be a single monolithic finger members with body portion and tip having an arc).  
Regarding claim 8, the modified Zhansen discloses that the arc includes a concave contour that extends from the base portion to the tip, and a convex contour that is opposite of the concave contour and includes a curvature greater than a curvature of the concave contour, the convex contour extending from the base portion to the tip (alternative interpretation of the tip of the finger member, see the annotated-Zhansen Alternative fig. 2 above, with reference to the convex and concave contour in the annotated-Zhansen figs. 1-2 above, as shown, the curvature of the convex contour is greater than the curvature of the concave contour in the same manner as the applicant’s invention, since the convex contour is larger than the concave contour).
Regarding 12, the modified Zhansen discloses that the support member (11 of Zhansen) is a singular, linear, and uniformly tubular bar (see figs. 1-2 of Zhansen). 
Regarding claim 13, the modified Zhansen discloses that the at least one base member is two in number (see figs. 1-2, there are three base members (22 and 41) of Zhansen). 
Regarding claim 14, the modified Zhansen discloses that each of the first and second finger members has a most lateral point on its respective tip and wherein the distance between the most lateral point on the first finger member and the most lateral point on the second finger member is greater than the transverse dimension of the support member (see the annotated-Zhansen figs. 1-2 above, there would be a distant from a most lateral point on the tip 42 of the first finger member and second finger member, this distant would be greater than the transverse dimension of 11).
Regarding claim 15, the modified Zhansen discloses that the at least one base member each has a circular cross-sectional profile (see figs. 1-2 of Zhansen, as shown, 22 of the base member comprises a cylindrical shape, which would give a circular cross-sectional profile). 
Regarding claim 16, the modified Zhansen discloses that the distal-most surface of the rounded tip does not include any structural feature that enables another structural element to be retained thereby (After the modification with Evans, the tip of Zhansen would have the node 50 which comprises a hemisphere, and does not include any structural feature that enables another structural feature element, that structural feature is threads).
Claims 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhansen (CN102247277) in view of Luettgen (6,758,826) and Totsu (2010/0040432) as applied to claim 1 above, respectively, in view of Sjobakk (2006/0135323). 
Regarding claim 10, Zhansen discloses a support member (11) having a handle region (region on 11), but fails to disclose a grip region with a coating disposed thereon.
However, Sjobakk teaches a handle (1, fig. 1) comprising a grip region with a rubber coating disposed thereon (8, paragraph 0024, Sjobakk discloses that the handle comprising grip region with a rubber coating).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify the support member of the modified Zhansen to have the rubber coating as taught by Sjobakk for the purpose of providing a rough and non-slip surface resulting in a better grip around the support member (see paragraph 0024 of Sjobakk). 
Regarding claim 11, the modified Zhansen discloses that the coating is rubber (see paragraph 0024 of Sjobakk). 

Response to Arguments
The arguments to the newly added claim limitations in claims 1-3, 6-8, and 10-16 has been addressed in the above rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Klosa (DE 20 2009014825) is cited to show a massaging tool comprising a plurality of fingers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU A VO/Primary Examiner, Art Unit 3785